DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENTS
OPTIONS AVAILABLE TO THE APPLICANT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

AUTHORIZATION FOR THE CORRECTIONS BY THE EXAMINER
Authorization for this examiner’s amendment was given by John Lastova, having Reg. No. 33,149, on 2/22/2022. 

CORRECTIONS MADE IN THE APPLICATION
The application has been amended as following:	
IN THE CLAIMS:
The below described amendments to the claims are necessary to further clarify the claimed invention.
NOTE: The claims amended by this examiner's amendment have been referred to by their original claim number and, if renumbered at time of allowance, also by the new number located in parentheses as required by MPEP § 1302.04(g).

Independent claim 1 is amended as following:
An apparatus comprising:
a fetch queue to identify a sequence of instructions to be fetched for execution by execution circuitry; and
prediction circuitry to make predictions in respect of instruction flow changing instructions, and to control which instructions are identified in the fetch queue in dependence on the predictions;
wherein:
the prediction circuitry includes a target prediction storage having a plurality of entries that are used to identify target addresses for instruction flow changing instructions that are predicted as taken;
the target prediction storage comprises at least one entry that is configurable as a multi-taken entry to indicate that a source instruction flow changing instruction identified by that entry is a first instruction flow changing instruction with an associated first target address that identifies a series of instructions that is expected to exhibit static behavior and that terminates with a second instruction flow changing instruction, where the second instruction flow changing instruction is unconditionally taken and has an associated second target address; and
the prediction circuitry is arranged, when making a prediction for a chosen instruction flow changing instruction that is identified by a multi-taken entry in the target prediction storage, to identify with reference to target address information stored in that multi-taken entry both the series of instructions and a target instruction at the second 
for an entry to be configured as a multi-taken entry, an offset constraint is required to be met between the addresses of the first instruction flow changing instruction, the second instruction flow changing instruction and the target instruction at the second target address; and
wherein the space available within an entry is the same irrespective of whether the entry forms a single-taken entry or a multi-taken entry.

Dependent claim 6 is currently canceled.

Dependent claim 7 (renumbered as claim 6) is amended as following:
An apparatus as claimed in Claim 1, wherein:
the prediction circuitry is arranged to process predict blocks, where each predict block comprises a plurality of instructions at sequential addresses in memory, and to output prediction information for each predict block; and
the offset constraint is specified with reference to a start address of the predict blocks containing the first instruction flow changing instruction, the second instruction flow changing instruction and the target instruction at the second target address.

Independent claim 28 (renumbered as claim 27) is amended as following:

identifying within a fetch queue a sequence of instructions to be fetched for execution by execution circuitry;
making predictions in respect of instruction flow changing instructions, and controlling which instructions are identified in the fetch queue in dependence on the predictions;
identifying, within entries of target prediction storage, target addresses for instruction flow changing instructions that are predicted as taken;
configuring at least one entry in the target prediction storage as a multi-taken entry to indicate that a source instruction flow changing instruction identified by that entry is a first instruction flow changing instruction with an associated first target address that identifies a series of instructions that is expected to exhibit static behavior and that terminates with a second instruction flow changing instruction, where the second instruction flow changing instruction is unconditionally taken and has an associated second target address; and
when making a prediction for a chosen instruction flow changing instruction that is identified by a multi-taken entry in the target prediction storage, identifying with reference to target address information stored in that multi-taken entry both the series of instructions and a target instruction at the second target address, causing the series of instructions and the target instruction to be identified in the fetch queue, bypassing making predictions for said series of instructions, and beginning making further predictions starting from the target instruction at the second target address,
wherein for an entry to be configured as a multi-taken entry, an offset constraint is required to be met between the addresses of the first instruction flow changing instruction, the second instruction flow changing instruction and the target instruction at the second target address, and
wherein the space available within an entry is the same irrespective of whether the entry forms a single-taken entry or a multi-taken entry.


ALLOWABLE SUBJECT MATTER
Claims 1-5 and 7-28 (renumbered as claims 1-27) are allowed.

The following is an Examiner’s Statement of Reasons for Allowance, See MPEP 1302.14:

The primary reason for allowance of claims 1 and 28 (renumbered as claims 1 and 27) in the instant application is that the combination of all the claimed limitations is neither anticipates nor renders obvious by the prior art of record. Because claims 2-5 and 7-27 (renumbered as claims 2-26) depend directly or indirectly on claim 1, these claims are considered allowable for at least the same reasons noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        March 09, 2022